Citation Nr: 0603663	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  93-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  What evaluations are warranted for post-traumatic stress 
disorder (PTSD) from February 4, 1992?

3.  What evaluations are warranted for residuals of a left 
shoulder injury from February 4, 1992?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In a July 1992 rating decision VA, among other things, denied 
entitlement to service connection for residuals of a back 
injury.  In October 1994, the Board remanded this issue for 
further evidentiary development.  In May 1996, the Board 
denied the claim.  In an April 1997 Order the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
decision and remanded the case to the extent that it denied 
entitlement to service connection for residuals of a back 
injury.  In February 1998 and September 2003, the Board 
remanded this issue for further evidentiary development.  

A November 1994 rating decision implemented an October 1994 
Board decision that granted service connection for PTSD, and 
residuals of a left shoulder injury, and assigned 10 percent 
disability ratings effective from February 4, 1992.  In May 
1996, the Board remanded these issues for further evidentiary 
development.  Thereafter, in a June 2002 rating decision, 
PTSD was rated as 30 percent disabling effective from 
January 26, 2000, and the left shoulder disability was rated 
as 20 percent disabling effective from July 10, 1996.  The 
Board's September 2003 remand also remanded these issues for 
further evidentiary development.  While the appeal was in 
remand status, an April 2005 rating decision granted a 50 
percent rating for the veteran's PTSD effective from 
October 6, 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
issues were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  Moreover, because 
the RO has established staged ratings-10 percent for PTSD 
from February 4, 1992, to January 25, 2000, 30 percent for 
PTSD from January 26, 2000, to October 5, 2004, and 50 
percent for PTSD from October 6, 2004; as well as 10 percent 
for residuals of a left shoulder injury from February 4, 
1992, to July 9, 1996, and 20 percent for residuals of a left 
shoulder injury from July 10, 1996, the Board has 
characterized the rating questions as noted on the title 
page.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that any current back disability is related to the 
veteran's military service.

2.  For the period from February 4, 1992, to November 6, 
1996, the preponderance of the evidence is against showing 
that PTSD was productive of more than mild social and 
industrial impairment.  

3.  For the period from November 7, 1996, to January 25, 
2000, the preponderance of the evidence is against showing 
that PTSD was productive of more than mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks.

4.  For the period from January 26, 2000, to October 5, 2004, 
PTSD was manifested by total occupational and social 
impairment.

5.  Since October 6, 2004, PTSD has been manifested by 
occupational and social impairment, with deficiencies in most 
areas, but not by total occupational impairment.

6.  For the period from February 4, 1992, to July 9, 1996, 
the preponderance of the evidence is against showing that 
residuals of a left shoulder injury was productive of more 
than malunion or nonunion of the clavicle or scapula without 
loose movement or equated to limitation of motion of the 
minor arm to shoulder level or less, even taking into account 
the veteran's complaints of pain.  

7.  For the period from July 10, 1996, the preponderance of 
the evidence is against showing that residuals of a left 
shoulder injury was productive of more than limitation of 
motion of the minor arm midway between side and shoulder 
level, even taking into account the veteran's complaints of 
pain. 


CONCLUSIONS OF LAW

1.  A back disorder was neither incurred nor aggravated 
during active duty service, and spinal arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

2.  For the period from February 4, 1992, to January 25, 
2000, the veteran did not met the criteria for a rating in 
excess of 10 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.130 (2005).

3.  For the period from January 26, 2000, to October 5, 2004, 
the veteran met the criteria for a 100 percent evaluation for 
PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411.

4.  For the period since October 6, 2004, the veteran has met 
the criteria for a 70 percent rating, but no greater, for 
PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411.

5.  For the period from February 4, 1992, to July 9, 1996, 
the veteran has not met the criteria for a rating in excess 
of 10 percent for residuals of a left shoulder injury.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5201, 5203 (2005).

6.  For the period from July 10, 1996, the veteran has not 
met the criteria for a rating in excess of 20 percent for 
residuals of a left shoulder injury.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the October 
1992 and April 1995 statements of the case; in November 1994, 
March 1995, June 1996, August 2001, November 2001, March 
2003, September 2004, and May 2005 VA correspondence; in 
April 1995, August 1995, November 2001, June 2002, and June 
2005 supplemental statements of the case; and in May 1996, 
February 1998, and September 2003 Board remands, amongst 
other documents, fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all available service medical records and 
obtaining all identified post-service records.  The record 
also includes several VA examination reports and/or medical 
opinions as to the origins of the veteran's back disability, 
or the severity of the PTSD and left shoulder disability.  VA 
also obtained and associated with the record the veteran's 
records from the Social Security Administration.  

The Board acknowledges that the Court has held that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, VA issued the first VCAA 
letters after the adverse rating decisions.  The Court 
explained in Pelegrini, however, that a failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Indeed, any 
failure to provide a timely notice is cured provided that the 
veteran is given a meaningful opportunity to participate in 
the processing of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  As detailed above the veteran has 
been provided that meaningful opportunity, the lack of full 
notice prior to the initial decisions has been corrected, and 
any error as to when notice was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Service Connection Claim

The veteran contends that current back problems began when he 
slipped on a ladder in-service, and/or as a result of an in-
service parachuting injury.  It is requested that the veteran 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service personnel records reveal that the veteran was awarded 
the Parachutist Badge.  

Service medical records dated in 1966 show he was treated for 
back pain after he fell from a tower from a height of six 
feet.  Examination of the spine revealed no abnormal 
curvature and range of motion and mobility were found to be 
"good."  No muscle spasms were found.  The examiner's 
impression was low back strain, "mild." The veteran was 
treated with flexion exercise on an outpatient basis.  

The November 1966 separation examination noted complaints of 
recurrent back pain.  On examination, while it appears that 
the veteran may have complained of a backache, no injury 
residual or disability was indicated.  Clinical evaluation of 
the veteran's spine was found normal. 

Postserice, the record shows the veteran's periodic 
complaints and/or treatment for back pain starting in 
February 1990.  See VA treatment records dated from February 
1990 to July 1996; VA examination reports dated in April 
1992, August 1995, August 2001, and September 2001.  The 
veteran was first diagnosed with a back disability at the 
April 1992 VA spine examination when he was diagnosed with 
hypertrophic arthritis of the lumbar spine with constant back 
pain aggravated by motion, bending, or lifting.  An April 
1995 VA treatment record diagnosed muscle strain.  

Interestingly, while September 1989, August 1995, and 
December 2000 x-ray studies of the veteran's lumbar spine 
were essentially normal, at the December 2000 VA examination 
he was also diagnosed with degenerative joint disease.  
Thereafter, while a March 2001 lumbar spine x-ray was 
negative except for mild spondylosis, a September 2001 
magnetic resonance imaging evaluation (MRI) showed narrowing 
at L3-L4.  In December 2004, a computerized tomography (CT) 
scan showed degenerative spondylosis at L3-L4 and an x-ray 
showed narrowing at L3-L4.   

Given that the above facts regarding the veteran's in-service 
and postservice medical history are not in dispute, the 
Board's analysis will focus on whether the inservice falls 
and/or parachute jumps caused current back disorders.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there). 

In this regard, at the April 1992 VA spine evaluation, the 
veteran indicated that he slipped on a ladder in 1965.  It 
was indicated that he fell approximately three feet to the 
ground, hurting his lower back.  The veteran stated that he 
had some problem with his back ever since the injury of 1965.  
He indicated that he could not stoop or lift.  The veteran 
stated that the condition was gradually becoming worse.  The 
diagnosis, after finding a lumbar curve with the trunk tilted 
forward, was hypertrophic arthritis of the lumbar spine with 
constant back pain aggravated by motion, bending or lifting.  
The examiner thereafter opined:

The veteran was a paratrooper and 
completed 43 jumps.  No serious injuries 
recognized after any of the jumps.  The 
veteran weighed approximately 155 pounds 
when jumping.  He now weighs 265 pounds.  
In view of this, the effect of the trauma 
on the joints from the multiple jumps 
must be considered.

The April 1992 VA examiner did not specifically link a 
current back disorder to the appellant's military service.

Initially, the Board notes that nothing in the above report 
indicates that the April 1992 VA examiner reviewed the 
veteran's service medical records and/or the claims files 
before making the above statement.  Indeed, the April 1992 
joints examiner specifically indicated that the claims files 
were not available him.

Thereafter, at a hearing held before a hearing officer at the 
RO in June 1995, the veteran indicated that he injured his 
back coming out of a gun tower, falling down a ladder.  
Significantly, he noted that he had treated himself for this 
condition until he began to seek treatment from the VA. 

Subsequently, a December 2000 VA examiner, who did not have 
the veteran's claims files, opined that he was unable to 
offer an opinion as to whether the veteran's current back 
disability was related to his military service "based on the 
evidence available at the time of the examination." 

On the other hand, at the September 2001 VA examination, 
which was held for the express purpose of obtaining an 
opinion as to the origins of the veteran's current back 
disabilities and who was provided the claims files, it was 
opined as follows: 

The examiner, after careful evaluation of 
the record, was not able to establish a 
continuity of complaints and necessary 
treatment for back difficulty after the 
parachute jumps described by the patient.  
The record also did not show a necessity 
for evaluation of complaints and a 
necessity for involved treatment for back 
complaints after the patient's described 
fall from a ladder.  For this reason, I 
am unable to establish that his currently 
diagnosed back disability is related to 
the described injury sustained by the 
veteran during the service including the 
fall from the ladder.  I am unable to 
find evidence of trauma sustained as a 
result of parachute jumps during the 
patient's tour of duty.  It is not 
overlooked that the patient listed back 
pain in addition to other musculoskeletal 
symptoms in the examination on 
November 21, 1966[,] but without a 
continual line of complaints, the 
relationship, in my opinion, cannot be 
clearly established.  

On review of the evidence addressing the origins of the 
veteran's back disability, the Board finds that it must 
assign greater evidentiary weight to the opinion provided by 
the September 2001 VA examiner than that offered by the April 
1992 VA examiner.  

In this respect, the September 2001 VA opinions were 
provided, unlike the April 1992 spine examination, after a 
review of the entire record on appeal to include all 
inservice and postservice medical records as well as the 
April 1992 VA opinion.  Furthermore, while the April 1992 VA 
examiner noted that the "effect of the trauma on the joints 
from the multiple jumps must be considered," he did not 
directly associate the veteran's disabilities with his active 
service.  Therefore, it is too speculative to be probative.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  
Accordingly, after considering all of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the claim.  Evans, 12 Vet. App. at 30.  

Moreover, given the 26 year time period between the veteran's 
December 1966 separation from military service and first 
being found to have a back disability in April 1992, the 
Board finds no continuity of symptomatology.  38 C.F.R. 
§ 3.303.  Likewise, the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 do not help the veteran because the record is 
negative for a diagnosis of arthritis within one year of 
separation from active duty.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's back 
disabilities are related to his military service.  

The claim is denied.

The Higher Evaluation Claims

The veteran and his representative contend that the service-
connected PTSD and left shoulder disabilities are manifested 
by symptomatology that warrant the assignment of higher 
evaluations.  It is requested that the veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD

As reported above, a November 1994 rating decision granted 
service connection for PTSD and rated it under Diagnostic 
Code 9411, as 10 percent disabling, effective from 
February 4, 1992.  Thereafter, a June 2002 rating decision 
granted a 30 rating effective from January 26, 2000, and an 
April 2005 rating decision granted a 50 percent rating 
effective from October 6, 2004.

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The new rating 
criteria became effective November 7, 1996.  Id.  A 
supplemental statement of the case first notified the veteran 
of the new rating criteria.  Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

Given the change in law VA may only apply the old rating 
criteria for rating PTSD prior to November 6, 1996, and apply 
only the new rating criteria for rating PTSD from November 7, 
1996.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  



The Period from February 4, 1992, to November 6, 1996

The Board will first consider whether the veteran was 
entitled to a rating in excess of 10 percent for his PTSD 
under the old criteria for the period February 4, 1992, to 
November 6, 1996.

Prior to November 6, 1996, a 10 percent rating was warranted 
for psychoneurosis that results in mild social and industrial 
impairment.  38 C.F.R. § 4.132 (1996), Diagnostic Code 9411.  
A 30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and that 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Id.

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for PTSD during this time 
period.  

In this regard, treatment records show treatment following 
complaints of hypervigilance, anxiety, irritability, social 
isolation, nightmares, insomnia, and being guarded.  See VA 
treatment records dated from February 1992 to August 1996, 
July to September 1996, and January to July 1998.  These 
records also show the veteran was taking psychiatric 
medications.  Id.

As to the severity of the veteran's PTSD, a May 1993 VA 
treatment record characterized his PTSD as "moderate to 
severe."  Notably, a September 1996 examiner observed that 
the veteran did not have any adverse symptomatology.  A July 
1996 VA treatment record also noted that the veteran had been 
married for 31 years and had four children.  A May 2000 
record from the Social Security Administration listed PTSD as 
the major reason for the claimant's being disabled since 
November 1985. 

At the April 1992 VA examination, the veteran complained of 
being short-tempered, tense, forgetful, not sleeping, have 
nightmares, and of social isolation.  As to his industrial 
history, while he had worked at a number of jobs since his 
separation from military service, he stopped working three 
years ago because of physical problems.  As to his social 
history, while married he was separated from his wife.  On 
examination, the veteran did not have an adverse 
symptomatology.  The diagnosis was anxiety state.  

Thereafter, at the February 1993 VA examination, the veteran 
complained of insomnia, nightmares, anxiety, depression, 
irritability, difficulty concentrating, social withdrawal, 
periodic suicidal ideation, hypervigilance, and periodic 
visual illusions.  As to his industrial history, he 
reportedly worked at a number of laborer jobs until 1985, and 
had been unemployed since because of physical problems.  As 
to his social history, he had four adult children and while 
married, he had been legally separated for five years.  As to 
friends, he lived with a friend he described as like a 
father, had one other friend he socialized with, and had a 
girl friend.  The veteran also reported that he had had three 
earlier separations from his wife.  

On examination, adverse symptomatology was limited to a 
moderately dysthymic mood, mild short-term memory loss, a 
constricted affect, and poor insight.  His PTSD was 
characterized as "moderate to severe."  His Global 
Assessment of Functioning (GAF) score was 65.

At a July 1995 VA examination, the veteran complained of 
insomnia, nightmares, social isolation, intrusive 
recollections/flashbacks, and hypervigilance.  As to his 
treatment, the veteran reported that he took medication and 
attended therapy.  As to his industrial and social history, 
nothing changed since his last VA examination, except that it 
was reported that he had not worked since 1989.  On 
examination, adverse symptomatology was limited to being 
tearful on one occasion and dysphoria.  His PTSD was 
characterized as "mild."  His GAF score was 65.

At a July 1996 social and industrial survey, the veteran 
complained of depression, nightmares, insomnia, anxiety, 
suicidal ideation, social isolation, hypervigilance, and 
guilt.  As to his industrial and social history, nothing 
changed since his last VA examination, except that he 
reported that he had not worked since 1985.  It was 
recommended that the veteran receive a higher evaluation for 
his PTSD.

At the July 1996 VA examination, the veteran complained of 
daily intrusive recollections, nightmares, increased startled 
response, hypervigilance, and irritability.  As to his 
industrial and social history, nothing changed since his last 
VA examination, except that he reported that he did not wish 
to be around any of his friends.  As to his treatment, the 
veteran reported that he continued to take medication and 
attend therapy.  On examination, he had no adverse 
symptomatology save for complaints of nightmares.  His PTSD 
was characterized as "mild."  His GAF score was 70.

As noted above, the only objectively confirmed adverse 
symptomatology seen on examination was, at one VA examination 
in February 1993, a moderately dysthymic mood, mild short-
term memory loss, and poor insight.  However, at VA 
examinations before and after the February 1993 VA 
examination the veteran did not have any adverse 
symptomatology and, at one post February 1993 VA examination, 
his only adverse symptomatology was being tearful on one 
occasion and dysphoria.  Moreover, while a May 1993 VA 
treatment record, and while the February 1993 VA examiner 
characterized his PTSD as "moderate to severe" the 
subsequent July 1995 and July 1996 VA examiners characterized 
it as "mild." 

Tellingly, under the older rating criteria, mild industrial 
impairment, the requirement for a 10 percent disability 
rating was defined as "of moderate strength or intensity" 
and, as applied to disease, "not severe or dangerous."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  "Considerable," 
the criterion for a 50 percent rating means "rather large in 
extent or degree."  Id.  A 30 percent rating lies midway 
between a 10 percent rating and a 50 percent rating, implying 
that "definite" was meant to describe a level of impairment 
of social and industrial adaptability approximately midway 
between mild and considerable impairment.  Id.  

While some VA healthcare professionals characterized the 
veteran's PTSD as "moderate to severe" those healthcare 
professionals, like those who characterized his PTSD as 
"mild," gave the veteran a GAF score of 65.  Under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL 427-9 (4th ed. 1994) (DSM IV), a GAF score between 61 
to 70 suggests that the veteran's psychiatric disability is 
manifested by "[s]ome mild symptoms (e.g., depressed mood 
and mild insomnia) Or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.)."

While the veteran has described significant problems with 
work and interpersonal skills and the like, this was not 
confirmed on clinical evaluation.  On the contrary, the 
record on appeal pertaining to this term shows that the 
veteran reported that he could not work because of his 
physical problems, while separated was still married, and had 
at least two friends that he saw on a regular basis.  

Taking the common understanding of the terms used by the old 
criteria, as explained in VAOPGCPREC 9-93, the Board finds 
that the veteran's symptoms resulted in overall debility 
which was significantly less in intensity than 
"considerable."  So much so that the symptoms were best 
described as no more than of "moderate strength or 
intensity," and thereby warranting no more than the 
currently assigned 10 percent rating.  38 C.F.R. § 4.132 
(1996).  Simply put, the paucity of disabling symptoms, 
considered along with the overall disability picture as set 
forth in the entire record, and the VA examiners' opinions, 
lead the Board to conclude that a rating in excess of 10 
percent for PTSD was not warranted for the period from 
February 4, 1992, to November 6, 1996.  38 C.F.R. § 4.132 
(1996). 

The Period from November 7, 1996, to January 25, 2000

As to whether the veteran is entitled to a rating in excess 
of 10 percent for PTSD under the new rating criteria for the 
period from November 7, 1996, to January 25, 2000, a 10 
percent rating is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 30 percent rating is warranted when there is occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

With the above criteria in mind, the Board notes that VA 
treatment records show the veteran complaints and treatment 
for anxiety, intrusive thoughts, and nightmares.  See VA 
treatment records dated from November 1996 to March 2000.  

As to the severity of his PTSD, these records show that the 
disorder was characterized as stable.  In March 1998 his GAF 
score was 60, in December 1998 his GAF score was 70, in July 
1999 his GAF score was 55, in November 1999 his GAF score was 
65, and in March 2000 his GAF score was 65.  While a GAF 
score of 51 to 60 suggests that the veteran's psychiatric 
disability is manifested by "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)," a GAF score between 61 to 70 suggests that the 
veteran's psychiatric disability is manifested by "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  DSM IV.  

Moreover, nothing in the record for this time period 
indicates that the veteran's PTSD caused a depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and/or mild memory loss.  Therefore, the Board 
finds that the preponderance of the competent evidence of 
record is against finding a rating in excess of 10 percent 
for PTSD during the term from November 7, 1996 to January 25, 
2000.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is 
true throughout this period of time.  Fenderson. 

The Period from January 26, 2000, to October 5, 2004

As to whether the veteran is entitled to a rating in excess 
of 30 percent for PTSD under the new rating criteria for the 
period from January 26, 2000, to October 5, 2004, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Here treatment records show the veteran's complaints of 
depression, guilt, and homicidal and/or suicidal ideation.  
See VA treatment records dated from March to September 2000, 
September 2001, May 2002, and February 1992; treatment record 
from Dr. Gary Bevill dated in April 2001.  The record also 
shows that the veteran took psychiatric medication.  Id.  

As to the severity of his PTSD, in August 2001 his GAF score 
was 40, in September 2001 his GAF score was 50, in November 
2001 his GAF score was 40, in February and March 2002 his GAF 
score was 35, in May 2002 his GAF score was 45, in September 
2002 his GAF score was 30, and in December 2002 and April 
2003 his GAF score was 40.  

When examined by Arkansas Psychological Services in January 
2000 in connection with a claim for Social Security 
Administration disability benefits, the veteran complained of 
insomnia, nightmares, being tense, nervous, angry, and 
depressed.  As to his industrial and social history, nothing 
changed since his last VA examination, except that it was 
reported that he had not worked since 1985 or 1986 and his 
wife of 33 years recently died.  Psychiatric testing resulted 
in scores consistent with the veteran having problems with 
depression, minimal tolerance for stress, chronic tension and 
anxiety, poor social relations, being socially withdrawn, 
lack of insight, avoidance, disturbed mood, intrusive 
thoughts, and significant impairment in routine daily 
activities as well as in his ability to make occupational and 
social adjustments.  His GAF score was 35.

At the September 2001 VA examination, the veteran complained 
of insomnia, nightmares, intrusive recollections/flashbacks, 
a dislike of crowds, and being easily startled.  As to his 
treatment, the veteran reported that he continued to take 
medication.  As to his industrial and social history, nothing 
changed since his last VA examination, except that he tried 
to play dominoes friends.  On examination, the veteran was 
somewhat lethargic, he did not make good eye contact, he had 
considerable dysphoria, slow speech, mood was markedly 
depressed, and he reported homicidal and suicidal ideation 
without any intent.  His GAF score was 50.

After carefully reviewing the veteran's claims files, the 
Board finds that the record shows increasing complaints 
pertaining to insomnia, nightmares, anxiety, avoidance and 
depression.  The Social Security Administration examiner 
noted that psychiatric testing showed the veteran having 
problems with depression, minimal tolerance for stress, 
chronic tension and anxiety, poor social relations, being 
socially withdrawn, lack of insight, avoidance, disturbed 
mood, intrusive thoughts, and significant impairment in 
routine daily activities as well as in his ability to make 
occupational and social adjustments.  Likewise, the September 
2001 VA examiner noted objective evidence of the veteran 
being lethargic, not making good eye contact, having 
considerable dysphoria, slow speech, and a markedly depressed 
mood.  VA treatment records and a VA examiner noted homicidal 
and/or suicidal ideation.  Moreover, VA counselors not only 
opined that his GAF scores ranged from 30 to 50 but a Social 
Security Administration examiner opined it was 35.  

Under DSM-IV, a GAF score of between 41 and 50 reflects the 
presence of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work . . .)."  A GAF score of between 31 and 40 reflects 
the presence of "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several area, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."  Id.  

Therefore, after resolving reasonable doubt in the veteran's 
favor, after considering the findings of the Social Security 
Administration examiner, the complaints of suicidal ideation, 
and considering the dramatically lowered functional ability 
reflected in the assigned GAF scores, the Board finds that a 
100 percent rating for PTSD is in order for the period from 
January 26, 2000 to October 5, 2004.  Fenderson.

The Period from October 6, 2004

As to whether the veteran is entitled to a rating in excess 
of 50 percent for PTSD under the new rating criteria for the 
period from October 6, 2004, the Board finds that the 
evidence supports a 70 percent rating under the doctrine of 
reasonable doubt, but not a total rating.

In this regard, the only medical evidence found in the claims 
files for this time period consists of the results from the 
veteran's October 2004 VA examination.  At that examination 
the veteran complained of daily and severe anxiety as 
evidenced by, among other things, restlessness, irritability, 
insomnia, fatigue, loss of concentration, loss of control, 
fear, weakness, headaches, weekly panic attacks, and racing 
thoughts.  He complained of daily depression and monthly 
suicidal ideation.  It was noted that the veteran's GAF 
scores from December 1998 to May 2004 ranged from a high of 
70 in December 1998 to a low of 35 in September 2002 and in 
May 2004 it was 55.  As to his treatment, it was noted that 
the veteran continued to take medication and attend therapy.  

As to his industrial history, it was opined that he had 
severe impairment because he last worked in 1985 because of 
physical and mental problems.  As to his social history, it 
was opined that he had moderate impairment because he 
recently remarried to a women he had been seeing for five 
years and his new wife, along with her teen age boys, just 
moved into his home.  He also reported that he was very close 
to his uncle whom he saw on almost a daily bases.  However, 
he had little contact with his children from his first 
marriage or his grandchildren.  The veteran reported that he 
had a friend he saw once or twice a week and he went to 
church with his wife approximately once a month.  He spent 
his days seeing his friends, fishing and thinking, and 
watching TV.  While the veteran continued to have social 
problems due to temper control difficulties, his wife helped 
calm him down.  

On examination, adverse symptomatology was limited to the 
veteran admitting to homicidal and suicidal ideation but 
without a plan.  The appellant's attention and concentration 
were poor.  He had a restricted affect, and complained of 
panic symptoms, depression, and poor impulse control.  His 
PTSD was characterized as "moderate to serious."  His GAF 
score had improved from the mid 30's to 55, which reflects a 
moderate impairment under DSM-IV.

While the record shows that the veteran is impaired due to 
homicidal and suicidal ideation, the record for the period 
since October 6, 2004, does not show a gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; a disorientation to time 
or place; or a memory loss for names of close relatives, own 
occupation, or own name.  On balance, the record shows that 
the veteran's PTSD, while warranting a 70 percent rating, has 
not remained so disabling that a total disability evaluation 
is in order effective from October 6, 2004.  Accordingly, to 
this extent the appeal is allowed.

Residuals of a Left Shoulder Injury 

The veteran alleges that his service-connected left shoulder 
disability is manifested by chronic pain and loss of motion 
that has become worse over time and thereby warrants the 
assignment of a higher disability evaluation.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

As indicated above, a November 1994 rating decision granted 
service connection for residuals of a left shoulder injury 
and rated it as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (impairment of the clavicle or scapula), 
effective from February 4, 1992.  Thereafter a June 2002 
rating decision granted the left shoulder disability a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(limitation of motion of the arm), effective from July 10, 
1996.

Because VA examinations reported that the veteran is right-
hand dominant, because he demonstrates some range of shoulder 
motion, and because there is no evidence of malunion of the 
humerus or other humeral impairment, a higher schedular 
evaluations is warranted for his minor left shoulder 
disability during the first period only if there is 
limitation of motion of the arm at shoulder level or midway 
between side and shoulder level (20 percent), limitation of 
motion of the arm to 25 degrees from the side (30 percent), 
nonunion of the clavicle or scapula with loose movement  
and/or dislocation of the clavicle or scapula (20 percent).  
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203.  

As to the second time period, a higher schedular evaluation 
is warranted for his minor left shoulder disability only if 
the record shows limitation of motion of the arm to 25 
degrees from the side (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

The Period from February 4, 1992, to July 9, 1996

As to Diagnostic Code 5203, the Board notes that postservice 
record is negative for complaints and/or treatment for 
dislocation of the left clavicle or scapula.  At an April 
1992 VA joints examination, while the examiner noted that the 
veteran had a history of left shoulder dislocation, the 
appellant denied further episodes of dislocation.  On 
examination there was no loose movement.  Likewise, the 
August 1995 VA examination was negative for complaints and/or 
a diagnosis of a dislocation of the left clavicle or scapula.  
Subsequent January 2002 and June 2005 left shoulder x-rays 
did not show a left clavicle or scapula dislocation.  
Therefore, on objective examination, it cannot be said that 
the veteran had nonunion of the clavicle or scapula with 
loose movement and/or dislocation of the clavicle or scapula.  
Hence, a higher rating is not warranted for this time period 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Fenderson.

Similarly, as to Diagnostic Code 5201, when examined by VA in 
April 1992, left shoulder motion was as follows: anterior 
elevation to 120 degrees, lateral abduction to 110 degrees, 
internal rotation to 90 degrees, and external rotation to 80 
degrees.  It was also opined that, while active abduction was 
to 80 degrees, passive abduction was to 120 degrees.  
Thereafter, at the August 1995 VA examination, left shoulder 
motion was as follows: flexion to 120 degrees, extension to 0 
degrees, abduction to 110 degrees, internal rotation to 50 
degrees, and external rotation to 70 degrees.  

Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2005).  Therefore, on objective examination, it cannot be 
said that the motion of the left arm is limited to shoulder 
level or less.  Hence, a higher rating is also not warranted 
for this time period under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Fenderson.

As to pain on use the record shows the veteran's periodic 
complaints and/or treatment for left shoulder pain.  See VA 
treatment records dated in January 1992 and December 1995.  
Moreover, at the April 1992 and August 1995 VA joint 
examinations, the veteran complained of left shoulder pain.  
However, when examined in April 1992, the joint was not 
swollen, hot, or deformed.  Likewise, when examined in August 
1995, it was noted that the shoulders were quite heavily 
muscled and symmetrical and had no weakness, wasting, or 
atrophy.  Therefore, because VA examinations did not show 
objective evidence of left shoulder swelling, deformity, or 
atrophy, the Board finds that even when considering 
functional limitations due to pain and the other factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the veteran's 
functional losses do not equate to the debility contemplated 
by the 20 percent rating for limitation of motion under 
Diagnostic Code 5201.  This is true for the period from 
February 4, 1992 to July 9, 1996.  Fenderson.

The Period from July 10, 1996

At a July 1996 VA examination the veteran could extend his 
left arm out in front of him to 90 degrees, bring the arm up 
above in front of him to 120 degrees, flex the arm behind him 
to 55 degrees from a 0 degree position, and abduct the arm 
outward to his side to 70 degrees.  The arm showed decreased 
internal rotation to approximately 50 degrees, and external 
rotation was from approximately 45 to 50 degrees.  

At a June 2005 VA examination left shoulder flexion was to 80 
degrees, abduction was to 62 degrees, internal rotation was 
to 40 degrees, and external rotation was to 45 degrees.  In 
comparing these findings against the norms set out at 38 
C.F.R. § 4.71, Plate I, it cannot be said that the motion of 
the left arm is limited to 25 degrees from the side.  Hence, 
a higher rating is not warranted for this time period under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Fenderson.

As to pain on use, the Board notes that the record shows the 
veteran's periodic complaints and/or treatment for left 
shoulder pain.  See VA treatment records dated in December 
and May 2001.  Moreover, at the July 1996 and June 2005 VA 
joint examinations, the veteran complained of left shoulder 
pain.  However, when examined in July 1996, while the veteran 
complained that his shoulder stiffens-up at night, there was 
no swelling, his right shoulder did not have much more motion 
than the left, and the left arm was not weakened.  

Likewise, when examined in June 2005, it was noted that the 
veteran complained of pain beginning at a single degree of 
motion, he showed crepitus, stretch marks, and there were 
objective signs of pain with motion.  Further, weakness, 
fatigability, and lack of endurance after repetitive motion 
were noted.  It was observed, however, that his shoulders 
were equal in shape and size; there was no erythema, 
effusion, warmth, or ankylosis; and there was no lost or 
gained motion or increased incoordination after repetitive 
motion.  Indeed, the June 2005 VA examiner specifically 
opined that repetitive motion did not cause additional 
limitation of motion.  Accordingly, the Board finds that even 
when considering functional limitations due to pain and the 
other factors identified in 38 C.F.R. §§ 4.40, 4.45, the 
veteran's functional losses do not equate the debility 
contemplated by a 30 percent rating for limitation of motion 
under Diagnostic Code 5201.  This is true for the period 
since July 10, 1996.  Fenderson.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to VA 
examiners, or the hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the origins of a current disability or 
the current severity of a service connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's and his representative's statements, 
addressing these issues are not probative evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, except to the extent indicated above, the 
preponderance of the evidence is against all the veteran's 
claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, except to the extent indicated, the claims are 
denied.


ORDER

Service connection for residuals of a back injury is denied.

An evaluation in excess of 10 percent for PTSD is not 
warranted from February 4, 1992, to January 25, 2000. 

A 100 percent evaluation for PTSD is warranted from 
January 26, 2000, to October 5, 2004, subject to the laws and 
regulations governing the award of monetary benefits.



A 70 percent evaluation for PTSD is warranted from October 6, 
2004, subject to the laws and regulations governing the award 
of monetary benefits. 

Higher evaluations for residuals of a left shoulder injury 
are not warranted at any time since February 4, 1992.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


